Case 18-09108-RLM-11              Doc 726        Filed 08/20/19         EOD 08/20/19 15:21:20              Pg 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


In re:                                                              Chapter 11

USA GYMNASTICS, 1                                                   Case No. 18-09108-RLM-11

                   Debtor.


                   PACHULSKI STANG ZIEHL & JONES LLP’S NOTICE
                  OF INVOICE FOR JUNE 1, 2019 THROUGH JUNE 30, 2019

         PLEASE TAKE NOTICE that on August 20, 2019, Pachulski Stang Ziehl & Jones LLP

(“PSZJ”), as co-counsel to the Additional Tort Claimants Committee of Sexual Abuse Survivors

(the “Sexual Abuse Survivors’ Committee”), submitted a monthly invoice for fees and expenses

incurred between June 1, 2019 and June 30, 2019 (the “Invoice”), in accordance with the Order

Granting Debtor’s Motion for Entry of Order Establishing Procedures for Interim Compensation

and Reimbursement of Professionals (the “Interim Compensation Order”) [Doc 187].

         PLEASE TAKE FURTHER NOTICE that the Invoice, attached hereto as Exhibit A,

seeks compensation for $182,432.00 in fees and reimbursement of $5,172.90 in expenses.

         PLEASE TAKE FURTHER NOTICE that any party that has an objection to the

compensation and reimbursement set forth in this notice, must serve upon the undersigned

counsel a written notice of objection by September 3, 2019 at 4:00 p.m. (prevailing Eastern

time), in accordance with the Interim Compensation Order.

         PLEASE TAKE FURTHER NOTICE that, if no written notice of objection is timely

received, the Debtor shall promptly pay 80% of the fees and 100% of the expenses identified in

the Invoice, subject to final approval by the Court at a future hearing.

1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11     Doc 726   Filed 08/20/19    EOD 08/20/19 15:21:20       Pg 2 of 5



                                      Respectfully submitted,
                                      PACHULSKI STANG ZIEHL & JONES LLP
Dated: August 20, 2019                /s/ James I. Stang
                                      James I. Stang, Esq. (admitted pro hac vice)
                                      Ilan D. Scharf, Esq. (admitted pro hac vice)
                                      10100 Santa Monica Blvd., 13th Floor
                                      Los Angeles, CA 90067-4003
                                      Telephone: (310) 277-6910
                                      Facsimile: (310) 201-0760
                                      E-mail: jstang@pszjlaw.com
                                               isharf@pszjlaw.com
                                             -and-
                                      RUBIN & LEVIN, P.C.
                                      /s/ Meredith R. Theisen
                                      Meredith R. Theisen, Esq.
                                      Deborah J. Caruso, Esq.
                                      135 N. Pennsylvania Street, Suite 1400
                                      Indianapolis, IN 46204
                                      Telephone: (317) 634-0300
                                      Facsimile: (317) 263-9411
                                      Email: dcaruso@rubin-levin.net
                                             mtheisen@rubin-levin.net
                                      Counsel for the Sexual Abuse Survivors’ Committee




                                         2
Case 18-09108-RLM-11        Doc 726     Filed 08/20/19    EOD 08/20/19 15:21:20        Pg 3 of 5



                               CERTIFICATE OF SERVICE

        I hereby certify that on August 20, 2019 a copy of the foregoing Pachulski Stang Ziehl &
Jones LLP’s Notice of Invoice for June 1, 2019 through June 30, 2019 was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

Nancy D Adams ndadams@mintz.com
Annemarie C Alonso annie@sllawfirm.com
Martin Beeler mbeeler@cov.com
Daniel D. Bobilya dan@b-blegal.com, sarah@b-blegal.com
Megan A Bonanni mbonanni@pittlawpc.com
Tonya J. Bond tbond@psrb.com, jscobee@psrb.com
Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
Kenneth H. Brown kbrown@pszjlaw.com
Charles D. Bullock cbullock@sbplclaw.com, lhaas@sbplclaw.com
George Calhoun george@ifrahlaw.com, Heather.Simpson@kennedyscmk.com
Douglas N. Candeub dcandeub@morrisjames.com
John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
levin.net;atty_dcaruso@bluestylus.com
Dianne Coffino dcoffino@cov.com
Jesse Max Creed creed@psb.law, alegria@psb.law
Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
Alex Cunny acunny@manlystewart.com
Edward DeVries edward.devries@wilsonelser.com
Karen M Dixon kdixon@skarzynski.com
Kimberly A. Dougherty kim.dougherty@andruswagstaff.com,
sandra.martin@andruswagstaff.com
Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
Jeffrey B. Fecht jfecht@rbelaw.com, rmcclintic@rbelaw.com
Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
Eric D Freed efreed@cozen.com, mmerola@cozen.com
Frances Gecker fgecker@fgllp.com,
csmith@fgllp.com;csucic@fgllp.com;mmatlock@fgllp.com
Cameron Getto cgetto@zacfirm.com
Steven W Golden sgolden@pszjlaw.com
Douglas Gooding dgooding@choate.com
Gregory Michael Gotwald ggotwald@psrb.com, scox@psrb.com
Manvir Singh Grewal mgrewal@4grewal.com
Susan N Gummow sgummow@fgppr.com, bcastillo@fgppr.com
Katherine Hance khance@goodwin.com
Samuel D. Hodson shodson@taftlaw.com, aolave@taftlaw.com
Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
Cassandra Jones cjones@walkerwilcox.com,

                                               3
Case 18-09108-RLM-11    Doc 726   Filed 08/20/19   EOD 08/20/19 15:21:20   Pg 4 of 5



vhosek@wwmlawyers.com;docket@walkerwilcox.com
Bruce L. Kamplain bkamplain@ncs-law.com, dhert@ncs-law.com;klong@ncs-law.com
Kevin P Kamraczewski kevin@kevinklaw.com
Ronald David Kent ronald.kent@dentons.com
Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
Christopher Kozak ckozak@psrb.com
Micah R Krohn mkrohn@fgllp.com,
mmatlock@fgllp.com;csmith@fgllp.com;csucic@fgllp.com
Carl N. Kunz ckunz@morrisjames.com, jdawson@morrisjames.com
Cynthia Lasher clasher@ncs-law.com, dcouch@ncs-law.com;dhert@ncs-law.com
Adam Le Berthon adam.leberthon@wilsonelser.com
Martha R. Lehman mlehman@salawus.com,
marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
Jonathan C Little jon@sllawfirm.com
Michael M. Marick mmarick@skarzynski.com
Jonathan Marshall jmarshall@choate.com
Phillip Alan Martin pmartin@fmdlegal.com, cbellner@fmhd.com
John McDonald jmcdonald@briggs.com
Mathilda S. McGee-Tubb msmcgee-tubb@mintz.com
Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
Geoffrey M. Miller geoffrey.miller@dentons.com, ndil_ecf@dentons.com
Robert Millner robert.millner@dentons.com, ndil_ecf@dentons.com
James P Moloy jmoloy@boselaw.com,
dlingenfelter@boselaw.com;mwakefield@boselaw.com
Ronald J. Moore Ronald.Moore@usdoj.gov
Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
Joel H. Norton jnorton@rsslawoffices.com
Michael P. O'Neil moneil@taftlaw.com, aolave@taftlaw.com
Weston Erick Overturf wes.overturf@mbcblaw.com,
deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
Dean Panos dpanos@jenner.com
Stephen Jay Peters speters@kgrlaw.com, acooper@kgrlaw.com
Ginny L. Peterson gpeterson@k-glaw.com, acoy@k-glaw.com
Robert J Pfister rpfister@ktbslaw.com
John Thomas Piggins pigginsj@millerjohnson.com, ecfpigginsj@millerjohnson.com
Michael L Pitt mpitt@pittlawpc.com
George Plews gplews@psrb.com
Amanda Koziura Quick amanda.quick@atg.in.gov, Marie.Baker@atg.in.gov
Michael L. Ralph mralph@rsslawoffices.com
Abigail E. Rocap arocap@batescarey.com
Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
James Pio Ruggeri jruggeri@goodwin.com
Syed Ali Saeed ali@sllawfirm.com, betty@sllawfirm.com
Ilan D Scharf ischarf@pszjlaw.com
Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
David J. Schwab djschwab@rsslawoffices.com

                                        4
Case 18-09108-RLM-11                      Doc 726          Filed 08/20/19              EOD 08/20/19 15:21:20   Pg 5 of 5



Igor Shleypak ishleypak@fgppr.com, jfecteau@fgppr.com
Heather Elizabeth Simpson heather.simpson@kennedyscmk.com
Casey Ray Stafford cstafford@k-glaw.com, lsmith@k-glaw.com
James I. Stang jstang@pszjlaw.com
Catherine L. Steege csteege@jenner.com,
mhinds@jenner.com;thooker@jenner.com;aswingle@jenner.com
Laura B. Stephens lbstephens@mintz.com
Keith Teel kteel@cov.com
Meredith R. Theisen mtheisen@rubin-levin.net,
atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
U.S. Trustee ustpregion10.in.ecf@usdoj.gov
Susan Walker susan.walker@dentons.com
Joshua D Weinberg jweinberg@goodwin.com
Mark R. Wenzel mwenzel@salawus.com, pdidandeh@salawus.com
Gabriella B. Zahn-Bielski gzahnbielski@cov.com

        I further certify that on August 20, 2019, a copy of the foregoing Pachulski Stang Ziehl &
Jones LLP’s Notice of Invoice for June 1, 2019 through June 30, 2019 was served via electronic
mail to the following:
United States Olympic Committee: Chris McCleary at Chris.McCleary@usoc.org
The Alexander, a Dolce Hotel and Wyndham Hotel Group, LLC: Daniel M. Eliades at
daniel.eliades@klgates.com and David S. Catuogno at david.catuogno@klgates.com

                                                                             /s/ Meredith R. Theisen
                                                                             Meredith R. Theisen
f:\wp80\genlit\usa gymnastics-86756901\drafts\notices of invoice\pszj\notice pszj - 062019.docx




                                                                      5
